Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/05/2021, has been entered and made of record.

Response to Amendment
This is in response to Applicant’s Arguments/Remarks filed on 02/05/2021, which has been entered and made of record. 

Response to Arguments
Claim Rejections - 35 USC § 103
Applicant’s arguments regarding the current claim(s) have been fully considered. But, the arguments/remarks are directed to the claims as amended, and so are believed to be answered by and therefore moot in view of the new grounds of rejection presented below.

Status of Claims
Claims 1 – 4, 6 – 15 and 17 – 20 are pending. Claims 1 – 4, 6 – 15 and 17 – 20 are considered below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 4, 6 – 15 and 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over LEE, HOU-HSIEN (US-20160375339-A1, hereinafter simply referred to as Lee) in view of KIM, Sung Hwan (US-20160205391-A1, hereinafter simply referred to as Kim).

Regarding independent claims 1 and 12, Lee teaches:
An electronic device (See at least Lee, ¶ [0014], FIG. 1, "…camera device 11…") comprising: a sensor (See at least Lee, ¶ [0014, 0015], FIG. 1, "…camera device 11…", "…The scene is illuminated by short light pluses and the camera measures the time taken until the reflected light reflects back to the camera. The time is directly proportional to the distance.  The camera therefore provides a range value for each pixel…") comprising a plurality of pixels disposed in a first direction (See at least Lee, ¶ [0014, 0015], FIGS. 1, 2 and 4, "…camera device 11…", "…The scene is illuminated by short light pluses and the camera measures the time taken until the reflected light reflects back to the camera. The time is directly proportional to the distance.  The camera therefore provides a range value for each pixel…", "…the feature data includes pixel values of pixel points of an image of the user, a first distance from head of the user to ground, a second distance between the camera device 11 and the user when the user is using the electronic device 1…"); a processor (See at least Lee, ¶ [0014], FIG. 1, "…processor 14…") electrically connected to the sensor (See at least Lee, ¶ [0014, 0015], FIGS. 1, 2 and 4, "…camera device 11…", "…The scene is illuminated by short light pluses and the camera measures the time taken until the reflected light reflects back to the camera. The time is directly proportional to the distance.  The camera therefore provides a range value for each pixel…", "…the feature data includes pixel values of pixel points of an image of the user, a first distance from head of the user to ground, a second distance between the camera device 11 and the user when the user is using the electronic device 1…"); and a memory (See at least Lee, ¶ [0014], FIG. 1, "…storage device 13…") electrically connected to the processor (See at least Lee, ¶ [0072], FIG. 1, "……"), wherein the memory is configured to store instructions (See at least Lee, ¶ [0072], FIG. 1, "……"); that, when executed, cause the processor to perform an operation corresponding to the position information comprising the distance (See at least Lee, ¶ [0014, 0015, 0020, 0026, 0038], FIGS. 1, 2, 4 and 7, "…camera device 11…", "…The TOF camera is a camera system that creates distance data with help of the time-of-flight principle. The scene is illuminated by short light pluses and the camera measures the time taken until the reflected light reflects back to the camera. The time is directly proportional to the distance. The camera therefore provides a range value for each pixel…", "…the feature data includes pixel values of pixel points of an image of the user, a first distance from head of the user to ground, a second distance between the camera device 11 and the user when the user is using the electronic device 1…", "…The adjusting module 104 can change a working state of the electronic device 1 when the current feature data is out of the reasonable value range of the future data…", "…In at least one embodiment, when the current feature data is out of the reasonable value range of the future data, the adjusting module can reduce an execution speed of the electronic device 1 or stop the electronic device 1…").
Lee teaches all the subject matters of the claimed inventive concept as expressed in the rejections above.
But, Lee does not expressly disclose the concept of determine position information on a user using sensing data sensed by via the sensor, by determining a distance between the user and the electronic device based on a number of regions of the sensor classified as a person; wherein, as the distance between the user and the electronic device increases, the number of regions classified as the person decreases, and wherein, as the distance between the user and the electronic device decreases, the number of regions classified as a person increases.
Nevertheless, Kim teaches the concept of determine position information on a user using sensing data sensed by via the sensor (See at least Kim, ¶ [0063, 0071], FIGS. 1, 3, 5, 7, 10 – 15, "…a sensor (not shown) may sense a gesture of a user to the controller 170, or may transmit a signal from the controller 170 to the sensor (not shown)…", "…the controller 170 may detect the distance (z-axis coordinate value) between the user and the display apparatus 100…"), by determining a distance between the user and the electronic device based on a number of regions of the sensor classified as a person (See at least Kim, ¶ [0063, 0071, 0169, 0170], FIGS. 1, 3, 5, 7, 10 – 15, "…a sensor (not shown) may sense a gesture of a user to the controller 170, or may transmit a signal from the controller 170 to the sensor (not shown)…", "…the controller 170 may detect the distance (z-axis coordinate value) between the user and the display apparatus 100…", "…FIG. 12 illustrates that the user 700 is located at the left side by the first distance D1 but the distance between the user 700 and the display apparatus 100 is increased from Da to Db…", "…the controller 170 detects movement of the user through the camera 195 and controls a luminance variation such that, when luminance of the input video is changed, the luminance variation is increased as the distance between the user 700 and the display apparatus 100 is increased…"); wherein, as the distance between the user and the electronic device increases, the number of regions classified as the person decreases (See at least Kim, ¶ [0063, 0071, 0138, 0169, 0170], FIGS. 1, 3, 5, 7, 10 – 15, "…a sensor (not shown) may sense a gesture of a user to the controller 170, or may transmit a signal from the controller 170 to the sensor (not shown)…", "…the controller 170 may detect the distance (z-axis coordinate value) between the user and the display apparatus 100…", "…In a case in which the user 700 is located at a position corresponding to a central area of the curved display module 10 as shown in FIG. 7, the controller 170 may control a luminance variation of the input video to gradually increase from the central area to opposite side areas A1, A2, B1, B2, C1, C2, D1, and D2…", "…FIG. 12 illustrates that the user 700 is located at the left side by the first distance D1 but the distance between the user 700 and the display apparatus 100 is increased from Da to Db…", "…the controller 170 detects movement of the user through the camera 195 and controls a luminance variation such that, when luminance of the input video is changed, the luminance variation is increased as the distance between the user 700 and the display apparatus 100 is increased…"), and wherein, as the distance between the user and the electronic device decreases, the number of regions classified as a person increases (See at least Kim, ¶ [0063, 0071, 0138, 0169, 0170], FIGS. 1, 3, 5, 7, 10 – 15, "…a sensor (not shown) may sense a gesture of a user to the controller 170, or may transmit a signal from the controller 170 to the sensor (not shown)…", "…the controller 170 may detect the distance (z-axis coordinate value) between the user and the display apparatus 100…", "…In a case in which the user 700 is located at a position corresponding to a central area of the curved display module 10 as shown in FIG. 7, the controller 170 may control a luminance variation of the input video to gradually increase from the central area to opposite side areas A1, A2, B1, B2, C1, C2, D1, and D2…", "…FIG. 12 illustrates that the user 700 is located at the left side by the first distance D1 but the distance between the user 700 and the display apparatus 100 is increased from Da to Db…", "…the controller 170 detects movement of the user through the camera 195 and controls a luminance variation such that, when luminance of the input video is changed, the luminance variation is increased as the distance between the user 700 and the display apparatus 100 is increased…").
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of determine position information on a user using sensing data sensed by via the sensor, by determining a distance between the user and the electronic device based on a number of regions of the sensor classified as a person; wherein, as the distance between the user and the electronic device increases, the number of regions classified as the person decreases, and wherein, as the distance between the user and the electronic device decreases, the number of regions classified as a person increases as disclosed in the device of Kim to modify the known and similar device of Lee for the desirable and advantageous purpose of providing a display apparatus that is capable of displaying a stereoscopic video with improved luminance and an operation method thereof, as discussed in Kim (See ¶ [0001]); thereby, helping to improve the overall system robustness by providing a display apparatus that is capable of displaying a stereoscopic video with improved luminance and an operation method thereof.

Regarding dependent claims 2 and 13, Lee modified by Kim above teaches:
divide the plurality of pixels into pixels corresponding to a background and pixels corresponding to the user using the sensing data (See at least Lee, ¶ [0014, 0015, 0020, 0026, 0038], FIGS. 1, 2, 4 and 7, "…camera device 11…", "…The TOF camera is a camera system that creates distance data with help of the time-of-flight principle. The scene is illuminated by short light pluses and the camera measures the time taken until the reflected light reflects back to the camera. The time is directly proportional to the distance. The camera therefore provides a range value for each pixel…", "…the feature data includes pixel values of pixel points of an image of the user, a first distance from head of the user to ground, a second distance between the camera device 11 and the user when the user is using the electronic device 1…", "…The adjusting module 104 can change a working state of the electronic device 1 when the current feature data is out of the reasonable value range of the future data…", "…In at least one embodiment, when the current feature data is out of the reasonable value range of the future data, the adjusting module can reduce an execution speed of the electronic device 1 or stop the electronic device 1…" Also, see at least Kim, ¶ [0063, 0071, 0138, 0169, 0170], FIGS. 1, 3, 5, 7, 10 – 15) and determine the position information on the user based on the pixels corresponding to the user (See at least Lee, ¶ [0014, 0015, 0020, 0026, 0038], FIGS. 1, 2, 4 and 7, "…camera device 11…", "…The TOF camera is a camera system that creates distance data with help of the time-of-flight principle. The scene is illuminated by short light pluses and the camera measures the time taken until the reflected light reflects back to the camera. The time is directly proportional to the distance. The camera therefore provides a range value for each pixel…", "…the feature data includes pixel values of pixel points of an image of the user, a first distance from head of the user to ground, a second distance between the camera device 11 and the user when the user is using the electronic device 1…", "…The adjusting module 104 can change a working state of the electronic device 1 when the current feature data is out of the reasonable value range of the future data…", "…In at least one embodiment, when the current feature data is out of the reasonable value range of the future data, the adjusting module can reduce an execution speed of the electronic device 1 or stop the electronic device 1…" Also, see at least Kim, ¶ [0063, 0071, 0138, 0169, 0170], FIGS. 1, 3, 5, 7, 10 – 15).

Regarding dependent claims 3 and 14, Lee modified by Kim above teaches:
determine a feature point from the sensing data and divide the plurality of pixels into the pixels corresponding to the background and the pixels corresponding to the user based on the determined feature point (See at least Lee, ¶ [0014, 0015, 0020, 0026, 0038], FIGS. 1, 2, 4 and 7, "…camera device 11…", "…The TOF camera is a camera system that creates distance data with help of the time-of-flight principle. The scene is illuminated by short light pluses and the camera measures the time taken until the reflected light reflects back to the camera. The time is directly proportional to the distance. The camera therefore provides a range value for each pixel…", "…the feature data includes pixel values of pixel points of an image of the user, a first distance from head of the user to ground, a second distance between the camera device 11 and the user when the user is using the electronic device 1…", "…The adjusting module 104 can change a working state of the electronic device 1 when the current feature data is out of the reasonable value range of the future data…", "…In at least one embodiment, when the current feature data is out of the reasonable value range of the future data, the adjusting module can reduce an execution speed of the electronic device 1 or stop the electronic device 1…" Also, see at least Kim, ¶ [0063, 0071, 0138, 0169, 0170], FIGS. 1, 3, 5, 7, 10 – 15).

Regarding dependent claims 4 and 15, Lee modified by Kim above teaches:
determine a horizontal position or a vertical position of the user based on positions of the pixels corresponding to the person (See at least Lee, ¶ [0014, 0015, 0020, 0026, 0038], FIGS. 1, 2, 4 and 7, "…camera device 11…", "…The TOF camera is a camera system that creates distance data with help of the time-of-flight principle. The scene is illuminated by short light pluses and the camera measures the time taken until the reflected light reflects back to the camera. The time is directly proportional to the distance. The camera therefore provides a range value for each pixel…", "…the feature data includes pixel values of pixel points of an image of the user, a first distance from head of the user to ground, a second distance between the camera device 11 and the user when the user is using the electronic device 1…", "…The adjusting module 104 can change a working state of the electronic device 1 when the current feature data is out of the reasonable value range of the future data…", "…In at least one embodiment, when the current feature data is out of the reasonable value range of the future data, the adjusting module can reduce an execution speed of the electronic device 1 or stop the electronic device 1…" Also, see at least Kim, ¶ [0063, 0071, 0138, 0169, 0170], FIGS. 1, 3, 5, 7, 10 – 15).

Regarding dependent claims 6 and 17, Lee modified by Kim above teaches:
wherein each of the plurality of pixels of the sensor comprises a plurality of sub-pixels (See at least Lee, ¶ [0014, 0015, 0020, 0026, 0038], FIGS. 1, 2, 4 and 7, "…camera device 11…", "…The TOF camera is a camera system that creates distance data with help of the time-of-flight principle. The scene is illuminated by short light pluses and the camera measures the time taken until the reflected light reflects back to the camera. The time is directly proportional to the distance. The camera therefore provides a range value for each pixel…", "…the feature data includes pixel values of pixel points of an image of the user, a first distance from head of the user to ground, a second distance between the camera device 11 and the user when the user is using the electronic device 1…", "…The adjusting module 104 can change a working state of the electronic device 1 when the current feature data is out of the reasonable value range of the future data…", "…In at least one embodiment, when the current feature data is out of the reasonable value range of the future data, the adjusting module can reduce an execution speed of the electronic device 1 or stop the electronic device 1…" Also, see at least Kim, ¶ [0063, 0071, 0138, 0169, 0170], FIGS. 1, 3, 5, 7, 10 – 15), and wherein the memory further stores an instruction that, when executed, causes the processor to determine information on the distance between the user and the electronic device based on a difference between pieces of sensing data sensed by a plurality of sub-pixels of each of the pixels corresponding to the user (See at least Lee, ¶ [0014, 0015, 0020, 0026, 0038], FIGS. 1, 2, 4 and 7, "…camera device 11…", "…The TOF camera is a camera system that creates distance data with help of the time-of-flight principle. The scene is illuminated by short light pluses and the camera measures the time taken until the reflected light reflects back to the camera. The time is directly proportional to the distance. The camera therefore provides a range value for each pixel…", "…the feature data includes pixel values of pixel points of an image of the user, a first distance from head of the user to ground, a second distance between the camera device 11 and the user when the user is using the electronic device 1…", "…The adjusting module 104 can change a working state of the electronic device 1 when the current feature data is out of the reasonable value range of the future data…", "…In at least one embodiment, when the current feature data is out of the reasonable value range of the future data, the adjusting module can reduce an execution speed of the electronic device 1 or stop the electronic device 1…" Also, see at least Kim, ¶ [0063, 0071, 0138, 0169, 0170], FIGS. 1, 3, 5, 7, 10 – 15).

Regarding dependent claims 7 and 18, Lee modified by Kim above teaches:
wherein the sensor comprises a first pixel array comprising a plurality of pixels disposed in the first direction and a second pixel array comprising a plurality of other pixels (See at least Lee, ¶ [0014, 0015, 0020, 0026, 0038], FIGS. 1, 2, 4 and 7, "…camera device 11…", "…The TOF camera is a camera system that creates distance data with help of the time-of-flight principle. The scene is illuminated by short light pluses and the camera measures the time taken until the reflected light reflects back to the camera. The time is directly proportional to the distance. The camera therefore provides a range value for each pixel…", "…the feature data includes pixel values of pixel points of an image of the user, a first distance from head of the user to ground, a second distance between the camera device 11 and the user when the user is using the electronic device 1…", "…The adjusting module 104 can change a working state of the electronic device 1 when the current feature data is out of the reasonable value range of the future data…", "…In at least one embodiment, when the current feature data is out of the reasonable value range of the future data, the adjusting module can reduce an execution speed of the electronic device 1 or stop the electronic device 1…" Also, see at least Kim, ¶ [0063, 0071, 0138, 0169, 0170], FIGS. 1, 3, 5, 7, 10 – 15), and wherein the memory further stores an instruction that, when executed, causes the processor to determine information on the distance between the user and the electronic device based on a difference between pixels corresponding to the user in the first pixel array and pixels corresponding to the user in the second pixel array (See at least Lee, ¶ [0014, 0015, 0020, 0026, 0038], FIGS. 1, 2, 4 and 7, "…camera device 11…", "…The TOF camera is a camera system that creates distance data with help of the time-of-flight principle. The scene is illuminated by short light pluses and the camera measures the time taken until the reflected light reflects back to the camera. The time is directly proportional to the distance. The camera therefore provides a range value for each pixel…", "…the feature data includes pixel values of pixel points of an image of the user, a first distance from head of the user to ground, a second distance between the camera device 11 and the user when the user is using the electronic device 1…", "…The adjusting module 104 can change a working state of the electronic device 1 when the current feature data is out of the reasonable value range of the future data…", "…In at least one embodiment, when the current feature data is out of the reasonable value range of the future data, the adjusting module can reduce an execution speed of the electronic device 1 or stop the electronic device 1…" Also, see at least Kim, ¶ [0063, 0071, 0138, 0169, 0170], FIGS. 1, 3, 5, 7, 10 – 15).

Regarding dependent claims 8 and 19, Lee modified by Kim above teaches:
apply a stereo vision technique to the pixels corresponding to the user in the first pixel array and the pixels corresponding to the user in the second pixel array (See at least Lee, ¶ [0014, 0015, 0020, 0026, 0038], FIGS. 1, 2, 4 and 7, "…camera device 11…", "…The TOF camera is a camera system that creates distance data with help of the time-of-flight principle. The scene is illuminated by short light pluses and the camera measures the time taken until the reflected light reflects back to the camera. The time is directly proportional to the distance. The camera therefore provides a range value for each pixel…", "…the feature data includes pixel values of pixel points of an image of the user, a first distance from head of the user to ground, a second distance between the camera device 11 and the user when the user is using the electronic device 1…", "…The adjusting module 104 can change a working state of the electronic device 1 when the current feature data is out of the reasonable value range of the future data…", "…In at least one embodiment, when the current feature data is out of the reasonable value range of the future data, the adjusting module can reduce an execution speed of the electronic device 1 or stop the electronic device 1…" Also, see at least Kim, ¶ [0063, 0071, 0138, 0169, 0170], FIGS. 1, 3, 5, 7, 10 – 15) and (See at least Lee, ¶ [0014, 0015, 0020, 0026, 0038], FIGS. 1, 2, 4 and 7, "…camera device 11…", "…The TOF camera is a camera system that creates distance data with help of the time-of-flight principle. The scene is illuminated by short light pluses and the camera measures the time taken until the reflected light reflects back to the camera. The time is directly proportional to the distance. The camera therefore provides a range value for each pixel…", "…the feature data includes pixel values of pixel points of an image of the user, a first distance from head of the user to ground, a second distance between the camera device 11 and the user when the user is using the electronic device 1…", "…The adjusting module 104 can change a working state of the electronic device 1 when the current feature data is out of the reasonable value range of the future data…", "…In at least one embodiment, when the current feature data is out of the reasonable value range of the future data, the adjusting module can reduce an execution speed of the electronic device 1 or stop the electronic device 1…" Also, see at least Kim, ¶ [0063, 0071, 0138, 0169, 0170], FIGS. 1, 3, 5, 7, 10 – 15).

Regarding dependent claims 9 and 20, Lee modified by Kim above teaches:
wherein the memory further stores in advance a reference database associated with the sensing data (See at least Lee, ¶ [0014, 0015, 0020, 0026, 0038], FIGS. 1, 2, 4 and 7, "…camera device 11…", "…The TOF camera is a camera system that creates distance data with help of the time-of-flight principle. The scene is illuminated by short light pluses and the camera measures the time taken until the reflected light reflects back to the camera. The time is directly proportional to the distance. The camera therefore provides a range value for each pixel…", "…the feature data includes pixel values of pixel points of an image of the user, a first distance from head of the user to ground, a second distance between the camera device 11 and the user when the user is using the electronic device 1…", "…The adjusting module 104 can change a working state of the electronic device 1 when the current feature data is out of the reasonable value range of the future data…", "…In at least one embodiment, when the current feature data is out of the reasonable value range of the future data, the adjusting module can reduce an execution speed of the electronic device 1 or stop the electronic device 1…" Also, see at least Kim, ¶ [0063, 0071, 0138, 0169, 0170], FIGS. 1, 3, 5, 7, 10 – 15), and wherein the memory further stores an instruction that, when executed, causes the processor to compare the sensing data with the reference database and determine the position information on the user using a comparison result (See at least Lee, ¶ [0014, 0015, 0020, 0026, 0038], FIGS. 1, 2, 4 and 7, "…camera device 11…", "…The TOF camera is a camera system that creates distance data with help of the time-of-flight principle. The scene is illuminated by short light pluses and the camera measures the time taken until the reflected light reflects back to the camera. The time is directly proportional to the distance. The camera therefore provides a range value for each pixel…", "…the feature data includes pixel values of pixel points of an image of the user, a first distance from head of the user to ground, a second distance between the camera device 11 and the user when the user is using the electronic device 1…", "…The adjusting module 104 can change a working state of the electronic device 1 when the current feature data is out of the reasonable value range of the future data…", "…In at least one embodiment, when the current feature data is out of the reasonable value range of the future data, the adjusting module can reduce an execution speed of the electronic device 1 or stop the electronic device 1…" Also, see at least Kim, ¶ [0063, 0071, 0138, 0169, 0170], FIGS. 1, 3, 5, 7, 10 – 15).

Regarding dependent claim 10, Lee modified by Kim above teaches:
generate a difference image between the sensing data and the reference database (See at least Lee, ¶ [0014, 0015, 0020, 0026, 0038], FIGS. 1, 2, 4 and 7, "…camera device 11…", "…The TOF camera is a camera system that creates distance data with help of the time-of-flight principle. The scene is illuminated by short light pluses and the camera measures the time taken until the reflected light reflects back to the camera. The time is directly proportional to the distance. The camera therefore provides a range value for each pixel…", "…the feature data includes pixel values of pixel points of an image of the user, a first distance from head of the user to ground, a second distance between the camera device 11 and the user when the user is using the electronic device 1…", "…The adjusting module 104 can change a working state of the electronic device 1 when the current feature data is out of the reasonable value range of the future data…", "…In at least one embodiment, when the current feature data is out of the reasonable value range of the future data, the adjusting module can reduce an execution speed of the electronic device 1 or stop the electronic device 1…" Also, see at least Kim, ¶ [0063, 0071, 0138, 0169, 0170], FIGS. 1, 3, 5, 7, 10 – 15), divide a plurality of pixels of the difference image into pixels corresponding to the background and pixels corresponding to the user (See at least Lee, ¶ [0014, 0015, 0020, 0026, 0038], FIGS. 1, 2, 4 and 7, "…camera device 11…", "…The TOF camera is a camera system that creates distance data with help of the time-of-flight principle. The scene is illuminated by short light pluses and the camera measures the time taken until the reflected light reflects back to the camera. The time is directly proportional to the distance. The camera therefore provides a range value for each pixel…", "…the feature data includes pixel values of pixel points of an image of the user, a first distance from head of the user to ground, a second distance between the camera device 11 and the user when the user is using the electronic device 1…", "…The adjusting module 104 can change a working state of the electronic device 1 when the current feature data is out of the reasonable value range of the future data…", "…In at least one embodiment, when the current feature data is out of the reasonable value range of the future data, the adjusting module can reduce an execution speed of the electronic device 1 or stop the electronic device 1…" Also, see at least Kim, ¶ [0063, 0071, 0138, 0169, 0170], FIGS. 1, 3, 5, 7, 10 – 15), and determine the position information on the user based on the pixels corresponding to the user (See at least Lee, ¶ [0014, 0015, 0020, 0026, 0038], FIGS. 1, 2, 4 and 7, "…camera device 11…", "…The TOF camera is a camera system that creates distance data with help of the time-of-flight principle. The scene is illuminated by short light pluses and the camera measures the time taken until the reflected light reflects back to the camera. The time is directly proportional to the distance. The camera therefore provides a range value for each pixel…", "…the feature data includes pixel values of pixel points of an image of the user, a first distance from head of the user to ground, a second distance between the camera device 11 and the user when the user is using the electronic device 1…", "…The adjusting module 104 can change a working state of the electronic device 1 when the current feature data is out of the reasonable value range of the future data…", "…In at least one embodiment, when the current feature data is out of the reasonable value range of the future data, the adjusting module can reduce an execution speed of the electronic device 1 or stop the electronic device 1…" Also, see at least Kim, ¶ [0063, 0071, 0138, 0169, 0170], FIGS. 1, 3, 5, 7, 10 – 15).

Regarding dependent claim 11, Lee modified by Kim above teaches:
wherein the sensor senses a plurality of pieces of sensing data over time (See at least Lee, ¶ [0014, 0015, 0020, 0026, 0038], FIGS. 1, 2, 4 and 7, "…camera device 11…", "…The TOF camera is a camera system that creates distance data with help of the time-of-flight principle. The scene is illuminated by short light pluses and the camera measures the time taken until the reflected light reflects back to the camera. The time is directly proportional to the distance. The camera therefore provides a range value for each pixel…", "…the feature data includes pixel values of pixel points of an image of the user, a first distance from head of the user to ground, a second distance between the camera device 11 and the user when the user is using the electronic device 1…", "…The adjusting module 104 can change a working state of the electronic device 1 when the current feature data is out of the reasonable value range of the future data…", "…In at least one embodiment, when the current feature data is out of the reasonable value range of the future data, the adjusting module can reduce an execution speed of the electronic device 1 or stop the electronic device 1…" Also, see at least Kim, ¶ [0063, 0071, 0138, 0169, 0170], FIGS. 1, 3, 5, 7, 10 – 15), and wherein the memory further stores an instruction that, when executed, causes the processor to divide the plurality of pixels into pixels corresponding to the background and pixels corresponding to the user using each of the plurality of pieces of sensing data sensed over time (See at least Lee, ¶ [0014, 0015, 0020, 0026, 0038], FIGS. 1, 2, 4 and 7, "…camera device 11…", "…The TOF camera is a camera system that creates distance data with help of the time-of-flight principle. The scene is illuminated by short light pluses and the camera measures the time taken until the reflected light reflects back to the camera. The time is directly proportional to the distance. The camera therefore provides a range value for each pixel…", "…the feature data includes pixel values of pixel points of an image of the user, a first distance from head of the user to ground, a second distance between the camera device 11 and the user when the user is using the electronic device 1…", "…The adjusting module 104 can change a working state of the electronic device 1 when the current feature data is out of the reasonable value range of the future data…", "…In at least one embodiment, when the current feature data is out of the reasonable value range of the future data, the adjusting module can reduce an execution speed of the electronic device 1 or stop the electronic device 1…" Also, see at least Kim, ¶ [0063, 0071, 0138, 0169, 0170], FIGS. 1, 3, 5, 7, 10 – 15), and determine movement information on the user based on a change over time in the pixels corresponding to the user (See at least Lee, ¶ [0014, 0015, 0020, 0026, 0038], FIGS. 1, 2, 4 and 7, "…camera device 11…", "…The TOF camera is a camera system that creates distance data with help of the time-of-flight principle. The scene is illuminated by short light pluses and the camera measures the time taken until the reflected light reflects back to the camera. The time is directly proportional to the distance. The camera therefore provides a range value for each pixel…", "…the feature data includes pixel values of pixel points of an image of the user, a first distance from head of the user to ground, a second distance between the camera device 11 and the user when the user is using the electronic device 1…", "…The adjusting module 104 can change a working state of the electronic device 1 when the current feature data is out of the reasonable value range of the future data…", "…In at least one embodiment, when the current feature data is out of the reasonable value range of the future data, the adjusting module can reduce an execution speed of the electronic device 1 or stop the electronic device 1…" Also, see at least Kim, ¶ [0063, 0071, 0138, 0169, 0170], FIGS. 1, 3, 5, 7, 10 – 15).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDOWU O OSIFADE whose telephone number is (571)272-0864. The Examiner can normally be reached on Monday-Friday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kim Vu can be reached on (571) 272 -3859. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IDOWU O OSIFADE/Primary Examiner, Art Unit 2666